Citation Nr: 1755863	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for scoliosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1971.  This matter is before the Board of Veterans' Affairs (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, declined to reopen a claim of service connection for scoliosis.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

In April 2014, the Board remanded the case to the RO regarding the issues of whether new and material evidence had been received to reopen claims of service connection for scoliosis, posttraumatic stress disorder (PTSD), and an anxiety disorder.  A December 2014 Board decision reopened and remanded the claims of service connection for scoliosis and a variously diagnosed psychiatric disability (declining to reopen the claim of service connection for PTSD).  An interim (January 2015) rating decision granted service connection for depressive disorder with anxious distress, rated 30 percent, and the matter of service connection for a psychiatric disability is no longer before the Board.  

In April 2015, the Board remanded the case to the RO for further development, after which the case was returned to the Board.  The Board then (in June 2016) sought a medical expert opinion, from the Veterans Health Administration (VHA) in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901; an opinion dated in October 2016 was received.  In October 2016 due to deficiencies in the opinion, the Board sought an addendum opinion from VHA.  Such opinion was received in July 2017.  

Notably, there are additional issues on appeal (entitlement to an earlier effective date for the grant of service connection for depressive disorder with anxious distress and to a higher initial rating for depressive disorder with anxious distress) which are pending a hearing before the Board, and therefore will not be addressed herein.  



FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's current scoliosis pre-existed service, but there is no such evidence that the scoliosis did not increase in severity beyond natural progression during service.  


CONCLUSION OF LAW

Service connection for scoliosis is warranted.  38 U.S.C. §§ 1110, 1111, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.   

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, to prevail on the issue of service connection, there must be evidence of:  a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

The appellant is a Veteran who served on active duty from March 1971 to May 1971 (when he was discharged due to physical disability).  He seeks service connection for scoliosis and alleges that such disability is related to carrying heavy backpacks, marching, and running in service.  

The Veteran's service treatment records show that on November 1970 service pre-induction examination, he did not report any back problems, and that his spine was normal on clinical evaluation at that time.  March and April 1971 records show that he reported upper and lower back pain since about 4 years prior, with the most recent episode beginning in March 1971.  Clinical examination, to include X-rays, found scoliosis of the thoracic and lumbar spine.  The diagnosis was scoliosis, existed prior to service.  The Veteran was initially placed on a limited duty profile and recommended for a non-combat military occupational specialty.  In April 1971, (pursuant to a Medical Board recommendation) he was discharged from service with a diagnosis of scoliosis.  

After service, VA outpatient records show ongoing treatment for back pain and scoliosis.  A Social Security Administration determination reflects that the Veteran was considered disabled due to back disability and curvature of the spine.  In an October 2012 statement, the Veteran's sister indicated that he did not have back problems prior to service, but had back pain and could not walk upon return from service in May 1971.  In short, the post-service evidence shows that the Veteran currently has scoliosis, and as such one element to substantiate the service connection claim is satisfied.  The other elements to be addressed are evidence of service incurrence or aggravation of a disease or injury and a nexus between the disease or injury in service and the present disability.  

As neither scoliosis nor any other back pathology or impairment was noted on service entrance examination, the Veteran is entitled first to a presumption of soundness on entry in service (which is rebuttable only by clear and unmistakable evidence), and if that presumption is rebutted, he is entitled to a further presumption (which likewise is rebuttable only by clear and unmistakable evidence) that the disability was aggravated by service.  38 U.S.C. § 1111.

The issue regarding whether there is clear and unmistakable evidence that scoliosis pre-existed service, or whether there is clear and unmistakable evidence that pre-existing scoliosis was not aggravated by service, was addressed subsequently by a VA examiner and a VA consulting expert.  

On December 2014 VA examination to determine the likely etiology of the Veteran's scoliosis, the examiner noted that the Veteran has idiopathic scoliosis which occurs in childhood and is not caused by trauma, but did not identify the evidence that supports this conclusion (or cite to supporting medical literature).  The examiner also found that the claimed disability was not aggravated beyond its natural progression by service, but his rationale noted only that there was no severe injury in service to permanently worsen the pre-existing condition beyond natural progression, and that natural progression was often worsening over the years due to the stress of normal physical activities.  

Given the deficiencies in the opinion, an addendum VA opinion was sought.  The specific questions posed were:  (a) is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's scoliosis pre-existed service as noted by the examiner in his December 2014 opinion? and (b) is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's scoliosis was not aggravated by (did not increase in severity during) service, or that any increase was due to natural progression? 

The VA examiner provided an addendum opinion in May 2015, asserting that it was "at least as likely as not" that the Veteran's scoliosis pre-existed service, and that it was "not at least as likely as not" that the pre-existing scoliosis was permanently aggravated by service.  The examiner explained that scoliosis in adults "may represent a progression of a spinal curvature that went undiagnosed during childhood or adolescence, or it can be caused by degeneration of the discs (intervertebral discs) that lie between the bones of the spine."  Notably, the opinion applies a legally incorrect standard of proof.  Therefore, the Board deemed it inadequate, and in June 2016 requested an advisory medical opinion (seeking answers to the same questions as previously) from a VHA consulting expert.  

In an October 2016 VHA opinion, the consulting physician responded that there was no debate as to the presence of the scoliosis upon the Veteran's entrance to service; that given the Veteran's brief service (3 months) and age (18 years), there was an "extraordinarily low" likelihood that his scoliosis progressed during service; and that the spinal curvature likely did not progress during service as the most likely circumstance was that the Veteran had an underlying scoliosis that was asymptomatic, after which he developed pain that prevented him from further service.  

In October 2016 the Board sought a clarifying medical opinion from the consulting expert in light of the conclusory nature of the answers without accompanying data and of the inconsistencies in the conclusion and rationale (the "extraordinarily low" probability does not equate to undebatable evidence).  The physician responded with another VHA opinion in July 2017.  He cited to two medical journal articles (published in 1988 and in 1997) for his conclusions.  He found that it was undebatable that the Veteran's scoliosis was present prior to his enrollment in the military.  He noted that on enlistment, the Veteran had a 25 degree thoracolumbar curve and a 15 degree thoracic curve.  He stated that scoliosis develops over years with the highest risk of curve progression occurring during maximal growth through puberty, and given that the Veteran was 19 years and 9 months at the time of evaluation, he had already gone through his maximal growth spurt.  As to the question of whether it was undebatable that the scoliosis was not aggravated by service (or that any increase was due to natural progression of the condition), he asserted that he "can not state that the service did not aggravate back pain leading to stated disability."  He continued that in any case, "given the short duration of service and the fact he has gone through his growth spurt the probability of having worsening scoliotic curvature is extraordinarily low."  He then referenced an April 1971 service treatment record recommending that "the patient be separated from Military Service...for a condition which existed prior to service and has not been aggravated by active service."  The last question asked of the physician was that, if it was determined that an increase in severity of the scoliosis during service was undebatably due to natural progression, he should cite to the factual evidence that supported such conclusion or to medical literature that described "natural progression" of scoliosis.  He responded by merely referencing the two medical articles previously cited, without further comment.  

In reviewing the addendum VHA opinion, the Board finds that it suffices to establish, through clear and unmistakable evidence, that the Veteran's scoliosis pre-existed service.  As such, the presumption of his soundness on entry in service in regard to his scoliosis has been rebutted.  The next question therefore becomes whether the Veteran is entitled to a further presumption that the disability was aggravated by his service.  (A specific finding that an increase in disability is due to the natural progress of the disease does not constitute aggravation by service, under the law.)  The Veteran is entitled to such presumption unless there is clear and unmistakable evidence to rebut it.  The consulting expert, however, does not appear to provide a consistent response to this question.  On the one hand, he states that he is unable to say that service did not aggravate back pain from scoliosis.  This opinion leaves room for debate on the matter of aggravation and as such there would be no clear and unmistakable evidence to rebut the presumption of aggravation.  On the other hand, he asserts that the probability of aggravation is "extraordinarily low," and this statement supports the belief that the evidence is against aggravation of scoliosis during service.  Nevertheless, having a very low probability for an event leaves open the possibility there was some degree of aggravation, and thus it is not undebatable that the condition was not aggravated.  Accordingly, the presumption of aggravation is not rebutted; the Veteran's scoliosis is presumed to have been aggravated during service.  

Even where aggravation is shown, the increase in severity must be beyond the natural progression of the disease.  The final question to the expert asked him to cite to the particular facts in evidence or medical literature if an increase in severity during service was deemed due to natural progression.  The consulting expert provided no commentary on this matter, but only referenced two articles previously cited.  There was no explanation for the fact that by all accounts the Veteran's scoliosis was asymptomatic upon entry in the service, but a very short time later he developed back pain severe enough to initially be placed on a limited duty profile and then be recommended by a Medical Board for discharge from service on account of the scoliosis.  The Board finds there is no clear and unmistakable evidence to rebut the presumption that the Veteran's pre-existing scoliosis increased in severity during service (beyond natural progression).  

After consideration of the evidence to include the medical records and the Veteran's statements and testimony, the Board finds that there is sufficient competent evidence to support the Veteran's claim.  The elements necessary to establish service connection - existence of a current disability, incurrence or aggravation of a disease or injury in service, and a causal relationship between the present disability and the disease or injury incurred/aggravated during service - are met.  See also Shedden v. Principi, 3 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for scoliosis is warranted.  38 C.F.R. §§ 3.303, 3.306.  


ORDER

Service connection for scoliosis is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


